Citation Nr: 1637139	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

As an initial matter, the Veteran submitted a September 2012 buddy statement from L.S., who served with the Veteran on active duty.  There was no waiver of RO consideration submitted with this evidence, and the RO failed to provide the Veteran with a Supplemental Statement of the Case considering this additional evidence.  As the Board is precluded from considering this evidence in the first instance, a remand is required.

Additionally, VA regulations require that when a veteran claims PTSD due to a personal assault that he or she be provided with specific notice of certain provisions that apply to these cases.  See 38 C.F.R. § 3.304(f)(5) (2016).  Although briefly discussed in the rating decision and the Statement of the Case, the Veteran has not explicitly been provided with this notice, and therefore, on remand the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to a personal assault.

Although the Veteran informed a VA mental health professional in May 2010 that she had not received any prior treatment for depression, in her September 2012 VA Form 9, she indicated that she began to take anti-depressants during service in approximately August 1978.  In her July 2009 claim for service connection for PTSD she indicated she first sought mental health treatment during service in September 1978.  The Board notes that it is possible any mental health treatment records from treatment the Veteran may have received during her active duty service may be in the form of clinical records, which are kept separately from a Veteran's service treatment records, and which are stored at the National Personnel Records Center (NPRC).  Accordingly, on remand, the RO or AMC must attempt to obtain these records.

In her PTSD stressor statement, the Veteran identified two incidents.  The first incident she identified was when her supply sergeant entered her private room at night with a key he had.  She indicated that following this incident, her father and uncle initiated a Congressional investigation, which she ultimately withdrew due to threats from her company commander.  She also indicated that the staff sergeant who came into her room was transferred following this incident.  On remand, the RO or AMC must conduct the necessary development to verify whether a Congressional investigation was ever initiated and whether any supply sergeants working with the Veteran were transferred.  This development includes contacting the Veteran for additional information if necessary.

Notably, in a March 2011 Notice of Disagreement, the Veteran indicated that her ex-husband, A. B., who was stationed in the same barracks as her when the two incidents occurred, would not provide a written statement to VA in support of her claim but would provide a statement over the phone.  The Veteran provided VA with A. B.'s phone number.  The Board notes that VA's duty to assist does not include contacting witnesses on a veteran's behalf.  As the Veteran has been previously informed, she is free to submit evidence on her behalf in support of her claim, to include buddy statements.  Take appropriate measures to inform the Veteran of this.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should also be completed, to include all outstanding VA treatment records.  The Board notes that the treatment records contained in Virtual VA are not complete and are missing entries.  Accordingly, on remand, all VA treatment records from the Orlando VA Medical Center (VAMC) and any other VAMCs must be requested in their entirety and associated with the electronic evidence before the Board.

Following completion of the above, and if it is determined that there is evidence of an in-service personal assault, the Veteran must be afforded a VA mental health examination and a VA PTSD examination.  All diagnoses of mental health disorders must be made in accordance with DSM-IV criteria.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Provide the Veteran with the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection for PTSD based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential sources of evidence other than her service records that might constitute independently verifiable credible supporting evidence of her purported in-service stressors, to include evidence of behavioral changes.  The Veteran must be provided with specific examples of corroborating alternative evidence.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records in their entirety.

The RO or AMC must also attempt to obtain any mental health treatment records from the Veteran's active duty service.  This includes contacting and specifically requesting these records from the NPRC.

3.  The RO or AMC should conduct the necessary development to verify the Veteran's claimed stressors, to include attempting to determine whether a Congressional investigation was ever initiated and whether any supply sergeants working with the Veteran were transferred.  

The RO or AMC must also review the September 2012 lay statement from SFC retired LDS to determine if both SFC retired LDS and the Veteran were assigned to the same Brigade as indicated in the statement.

This development includes contacting the Veteran for additional information if necessary.

4.  If, following completion of the above, it is determined that there is evidence of an in-service personal assault, the Veteran must be afforded VA mental health and VA PTSD examinations to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  The examiner(s) must review the evidence of record, consider the Veteran's lay statements, and must identify all diagnosed psychiatric disorders under DSM-IV criteria.

With respect to each disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

